Filed 6/28/21 P. v. Jackson CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN


THE PEOPLE,                                                B302437

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. VA146489)
         v.

MICHAEL ANTHONY JACKSON,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Olivia Rosales, Judge. Affirmed.
     Heather L. Beugen, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra and Rob Bonta, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Scott A. Taryle and Idan Ivri,
Deputy Attorneys General, for Plaintiff and Respondent.
                        INTRODUCTION
      A jury convicted Michael Anthony Jackson of assaulting
Shantee Cleaves-Hall with a holiday lawn ornament and other
crimes. Jackson argues the trial court committed prejudicial
alternative-theory error under People v. Aledamat (2019) 8
Cal.5th 1 (Aledamat) by instructing the jury on the elements of
assault with a deadly weapon with a version of CALCRIM No. 875
that referred to both a weapon that is inherently deadly and one
used in a way that it is capable of causing and likely to cause
death or great bodily injury. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    The Information
      The information charged Jackson with two counts of assault
with a deadly weapon (Pen. Code,1 § 245, subd. (a)(1); counts 1 and
4) and one count of robbery (§ 211; count 2).2 The information
alleged Jackson had been previously convicted of two serious or
violent felonies within the meaning of the three strikes law
(§§ 667, subds. (b)-(j), 1170.12) and of a serious felony under
section 667, subdivision (a)(1).3 The information also alleged
Jackson had served a prior prison term within the meaning of
former section 667.5, subdivision (b). Jackson pleaded not guilty
to the charges and denied the special allegations.


1     All further statutory references are to the Penal Code.
2     The court dismissed a second robbery charge (count 3) at the
preliminary hearing.
3      The trial court bifurcated the prior conviction allegations
from the trial on the other charges. Jackson waived his right to a
jury trial on the prior conviction allegations and later admitted
their truth.




                                 2
B.    The Evidence at Trial
      On December 9, 2017 Cleaves-Hall, Akaie Davis, Vai Taylor,
and Taylor’s cousin Sonay4 drove from Cleaves-Hall’s home in
Downey to a nightclub in Culver City. Davis had one mixed
alcoholic drink at the club; Taylor and Sonay drank alcohol at the
club. Cleaves-Hall, who does not drink alcohol, was the group’s
designated driver.5
      After listening to music and dancing for “at least a couple of
hours,” the group prepared to leave the club around 1:30 a.m. or
2:00 a.m. Taylor asked Cleaves-Hall if she would drive Taylor’s
friend Jackson to Cleaves-Hall’s home so that Taylor, who had
parked her car near Cleaves-Hall’s house, could drive Jackson
home from there. Cleaves-Hall was reluctant to drive Jackson
because she did not know him, and because he and Davis “had
words” in the club. “But things [had] calmed down,” and Cleaves-
Hall acquiesced.
      Cleaves-Hall drove the group towards her home in Downey.
Jackson sat in the rear passenger-side seat. The drive took
approximately 20 to 22 minutes. During the drive, Jackson called
the women “bitches” and other “negative names.” Davis testified
Jackson appeared intoxicated and smelled like alcohol in the car;
Cleaves-Hall did not “smell liquor” on Jackson, but it appeared to
her “that [Jackson] may have been on something.” Jackson was
“mouthy the whole time, being rude and disrespectful.”




4     Sonay’s last name is not in the record.
5     Downey Police Officer Adan Avila testified Davis told him
“everyone” was drinking alcohol at the club. Davis denied making
that statement.




                                 3
       Cleaves-Hall received a telephone call or text message while
driving, which seemed to agitate Jackson. Jackson “then directed
all his comments and anger” at Cleaves-Hall, who pulled over on
the freeway and argued with Jackson. Taylor asked Cleaves-Hall
to “hurry up” and get home so that Taylor could transfer Jackson
to her car and drive him home. Cleaves-Hall resumed driving.
       When they arrived, Cleaves-Hall parked a few houses away
from her house. Sonay left the car to retrieve some belongings
from inside Cleaves-Hall’s home while the others waited in the
car. Jackson “was still arguing and fussing.” Davis testified, “[I]t
was a lot of swearing and he continued to call us bitches.”
       Jackson got out of the rear passenger-side seat and moved to
sit on the floor in front of the front passenger seat, near Cleaves-
Hall’s purse. Jackson attempted to make “small conversation”
with Cleaves-Hall, who was texting a friend on her telephone and
did not respond to Jackson. Cleaves-Hall told Jackson she did not
want to talk to him. Jackson “snatched” Cleaves-Hall’s telephone
from her hand. Cleaves-Hall told Jackson, “please don’t snatch
anything from me,” and Jackson “tossed [the telephone] back over
at” her.
       Jackson got out of the car, walked to a neighboring house,
and “picked up [a] wooden object out of [the neighbor’s] yard.”
Davis testified Jackson “went over and . . . yanked the object out of
the ground.” Cleaves-Hall thought the item was a wooden holiday
decoration: “It was the object that they basically have around
Christmas time. You stick it in the ground. And [Jackson] pulled
it out of the ground.” The object “kind of looked like . . . a two[-by-
]four. It’s like one of those decorations basically.”
       Jackson “picked up the object and . . . started darting
towards” Cleaves-Hall, who was still in the car, “as if he was going
to hit [her] with it.” Jackson’s “right arm was raised as if it was in




                                   4
. . . a striking motion.” As Jackson approached the car, Cleaves-
Hall “felt uneasy and uncomfortable” because she “felt that
[Jackson] was going to hit [her] with” the lawn ornament, so she
got out of the car, as did Davis.
         Jackson told Cleaves-Hall, “I’m going to fuck you up. I’m
going to beat your ass.” Davis heard Jackson say “he was going to
bust [Cleaves-Hall’s] head wide open.” Jackson attempted to take
Cleaves-Hall’s telephone again, and they “tussled a little”; during
the struggle, Jackson put his hands around Cleaves-Hall’s neck,
and Cleaves-Hall fell to the ground. Cleaves-Hall’s left front and
back shoulder were scratched when she fell to the ground. Her
neck was not injured from Jackson grasping it.
         Cleaves-Hall’s “blood was boiling,” and she “got right back
up.” Davis and Taylor tried to push Jackson away. Jackson hit
Cleaves-Hall on the left side of her head with the lawn ornament.
Cleaves-Hall was crying and saying, “Sister, my head, my head.”
Davis saw blood on Cleaves-Hall’s head.
         As Jackson moved away “down the street a tad bit,” he
threw the lawn ornament at Cleaves-Hall from about 10 feet away,
hitting her in the same spot on her head. The lawn ornament fell
to the ground and broke into two pieces.
         After Jackson threw the lawn ornament at Cleaves-Hall, he
walked to her car and “grabbed” her purse out of the car. As
Jackson walked down the street, Cleaves-Hall “told him to give
[her] back [her] purse, give [her] back [her] purse.” Cleaves-Hall
called 911, and Davis followed Jackson “asking him to give [the]
purse back.”6 Cleaves-Hall and Davis both saw Jackson stop and



6     Cleaves-Hall testified she was convicted of felony welfare
fraud in 2016, and she told the 911 operator she was “not supposed



                                 5
throw Cleaves-Hall’s purse. Cleaves-Hall did not run after
Jackson and take her purse back because she “had already got hit
twice,” and she was afraid of him. She thought Jackson would try
to hit her again.
       As Davis followed Jackson, Jackson stepped behind a “huge
dumpster” at an apartment complex and emerged with a “huge
object.” Davis described the object as a foot-and-a-half-long to two-
foot-long stick. Jackson approached Davis with the stick raised
above his head; Davis backed away, stopping against a parked car.
Jackson swung the stick at Davis, who “grabbed the stick with
[her] two hands. [Jackson was] holding it at the bottom and
[Davis] grabbed it at the top.” The stick was hard; Davis could not
recall whether it was wooden, metal, or porcelain. Jackson and
Davis grappled over the stick for “about a minute”; Jackson
“eventually got the stick” and threw it at Davis. Davis dodged out
of the way, and the stick hit the car behind her. “By this time,
[Davis] heard sirens,” and Jackson “turned and ran.”
       After Cleaves-Hall called 911, Downey Police Officers David
Gallo and Adan Avila arrived “very quickly.” Officer Gallo
testified Cleaves-Hall had a head injury, and was angry and
crying; Officer Avila testified Cleaves-Hall was “in pain,” crying,
and “a bit hysterical.” Cleaves-Hall told Officer Gallo that Jackson
had thrown “a Christmas statue” at her and had placed his hands
around her neck. Officer Avila recovered “a one-foot small
porcelain Christmas decoration” from under a parked car. The
police never located a stick or found any object matching the
description of the stick Davis described.



to have police contact.” Cleaves-Hall told the 911 operator she
“was scared to have any type of getting in trouble.”




                                  6
        Medical personnel examined Cleaves-Hall. They asked to
take her to the hospital, but she declined because she had to work
the next day. Davis refused medical treatment.
        Police apprehended Jackson. Cleaves-Hall identified him as
the person who had attacked her and stolen her purse. Davis
separately identified Jackson as the person who had assaulted
Cleaves-Hall and her.
        When Jackson took Cleaves-Hall’s purse, the purse
contained her wallet, makeup, perfume, and cash. “Some money
[was] missing” when fire department personnel, who had retrieved
the purse from a nearby roof, returned it to her. Cleaves-Hall did
not know how much money was missing from her purse. When the
police took Jackson into custody, he had $122.15 in cash, a cellular
telephone, a charger, and keys.
        Cleaves-Hall went to work the next day. She felt “sore, and
. . . had a headache for a while . . . [a] couple days.”
C.    The Amended Information
      After the People rested, Jackson moved for acquittal on all
charges pursuant to section 1118.1. The court granted Jackson’s
motion as to the robbery charge (count 2), finding the evidence
insufficient to sustain a conviction on that count. The People
amended the information to add one count of petty theft (§ 484;
count 5) and to add the phrase “stick or stick-like object” to count 4
(assault of Davis with a deadly weapon) to conform the
information to the proof at trial. Jackson pleaded not guilty to the
charges in the amended information and denied the special
allegations.
D.    The Jury Verdicts and the Sentencing
      The jury found Jackson guilty of assault of Cleaves-Hall
with a deadly weapon (count 1) and of petty theft (count 5). The




                                  7
jury acquitted Jackson of assault of Davis with a deadly weapon
(count 4), but found him guilty of the lesser included offense of
simple assault (§ 240).
      The trial court struck one of Jackson’s two prior serious or
violent felony convictions and struck the prior prison term
allegation. The court sentenced Jackson to an aggregate state
prison term of 13 years. The court imposed the upper term of four
years on count 1 (assault of Cleaves-Hall with a deadly weapon),
doubled to eight years under the three strikes law, plus a five-year
term for the prior serious felony conviction under section 667,
subdivision (a)(1). The court sentenced Jackson to 180 days in
county jail on each of the misdemeanor counts (counts 4 and 5) to
be served concurrently with the prison term on count 1.
      Jackson timely appealed.
                          DISCUSSION
A.    Relevant Proceedings
       The trial court instructed the jury on the elements of
assault with a deadly weapon with former CALCRIM No. 875.
The court stated: “The defendant is charged in counts 1 and 4
with assault with a deadly weapon other than a firearm. [¶] To
prove that the defendant is guilty of this crime, the People must
prove that: [¶] The defendant did an act with a deadly weapon
other than a firearm that by its nature will directly and probably
result in the application of force to a person . . . . [¶] The term
deadly weapon other than a firearm is an[y] object, instrument, or
weapon that is inherently deadly or one that is used in such a way
that it is capable of causing and likely to cause death or great
bodily injury.” The court also instructed the jury with CALCRIM
No. 915, the standard instruction on the lesser included offense of
simple assault.




                                 8
      The prosecutor argued in closing argument that Jackson
used the lawn ornament as a deadly weapon:
      “The law defines a deadly weapon. In our everyday
      meaning of life, sometimes we think a deadly weapon
      is a knife, a gun, a chainsaw. Those things are
      deadly weapons. Brass knuckles, those are deadly
      weapons. There’s no argument there. But under the
      law, that’s not the only way an instrument is
      considered a deadly weapon. If it is capable of
      causing and likely to cause great bodily injury, then
      under the law it’s considered a deadly weapon. This
      pen, if I take it and I bash in someone’s eye, it’s
      capable of causing great bodily injury. But it’s a pen.
      Under the law, any object that is capable of causing
      great bodily injury, if it is used in that manner, is a
      deadly weapon. It doesn’t have to be a knife. It
      doesn’t have to be a gun. You know that the
      defendant was intending to use those objects as
      deadly weapons because of his words and the manner
      that he used those objects.

     “You know that the deadly weapon in the first
     incident on [Cleaves-Hall] was the porcelain statue,
     which you have a piece of that was recovered from
     the police officers at the scene. It’s heavy. It’s
     porcelain, it’s sharp when it breaks. Clearly, this is
     something that if I throw it at your head, it’s going to
     likely cause serious bodily injury. There’s a great
     chance of that, or a laceration. It’s going to do some
     damage to you. Or you take this and you poke it into




                                 9
      someone’s body, it’s going to cause great bodily
      injury.”
      Defense counsel argued the People did not prove Jackson
used the lawn ornament as a deadly weapon:
      “[I]f we believe everything that the prosecutor said
      . . . you still have to come back with not guilty on
      assault with a deadly weapon. Why? They have the
      burden of proof. The deadly weapon. . . . Where is
      the statue? This two-foot large object? . . . They have
      the burden of proof to bring this item to show you
      that it was a deadly weapon, and as it was used it
      was a deadly weapon as used.

      “A gun, of course, is a deadly weapon. We are not
      talking about that, right? . . . Is that item, as used, a
      deadly weapon? And there’s no evidence before you
      . . . no evidence of poking. . . . There’s no evidence of
      poking with this object . . . .

       “So was the item likely to produce great bodily
       injury? . . . Was that action likely to produce great
       bodily injury?”
       At this point, the trial court interjected, “It’s not the action.
It’s the object.” Defense counsel continued, “The object, as used,
likely to produce great bodily injury? And here, it did not.”
Defense counsel further argued:
       “My argument is that the People did not prove this
       case beyond a reasonable doubt. [CALCRIM No.]
       875, assault with a deadly weapon. Object likely to
       produce death or great bodily injury. Deadly weapon,
       there’s a definition in there. What is the object? I’m




                                   10
      not quite sure what the object is. But you see the
      photos there, too, underneath the car. . . . And in the
      manner it was used, was it likely to produce death?
      Of course not. Is it likely to produce great, like,
      bodily injury? We don’t have that here.”
B.    The Trial Court Did Not Prejudicially Err by Instructing the
      Jury with CALCRIM No. 875
      The parties agree a holiday lawn ornament is not an
inherently deadly weapon. (Cf. Aledamat, supra, 8 Cal.5th at p. 8
[“Courts have held that a knife is not inherently deadly as a
matter of law. Only a few items that are designed to be used as
deadly weapons are inherently deadly.”].) The parties thus also
agree the trial court erred by instructing the jury the lawn
ornament could be an inherently deadly weapon. The parties
disagree about whether the instructional error requires reversal of
Jackson’s conviction of assault of Cleaves-Hall with the lawn
ornament. We conclude the instructional error was harmless
beyond a reasonable doubt.
      1.    Aledamat and alternative-theory error
       In Aledamat, supra, 8 Cal.5th 1 the jury convicted the
defendant of assault with a deadly weapon pursuant to section
245, subdivision (a)(1), based on his use of a box cutter. The
Supreme Court held it was error to instruct the jury pursuant to
CALCRIM No. 875 that a weapon could be either inherently
deadly or deadly in the way it had been used when the weapon
could not be inherently deadly as a matter of law. Because the
trial court did not define “‘inherently deadly’” and thus “the jury
would not be equipped to know that, contrary to what the
instruction suggested, a box cutter is not an inherently deadly
weapon” (Aledamat, at p. 8), the court evaluated the error in




                                 11
permitting the jury potentially to convict the defendant under the
legally erroneous theory a box cutter was inherently deadly under
the “beyond a reasonable doubt” standard of review established in
Chapman v. California (1967) 386 U.S. 18, 24 (Chapman) for
federal constitutional error. (Aledamat, at p. 13; accord, People v.
Stringer (2019) 41 Cal.App.5th 974, 984 [“we review alternative-
theory errors under the Chapman v. California (1967) 386 U.S. 18
[ ] standard governing federal constitutional errors”].) Under the
Chapman standard, we “must reverse the conviction unless, after
examining the entire cause, including the evidence, and
considering all relevant circumstances, [we] determine[ ] the error
was harmless beyond a reasonable doubt.”7 (Aledamat, at p. 13.)
      2.    The alternative-theory error was harmless beyond a
            reasonable doubt
      The Supreme Court explained in Aledamat that because the
instructions there did not define an inherently deadly weapon, the
jurors “‘could reasonably classify a box cutter, which is sharp and
used for cutting, as inherently dangerous based on the common
understanding of the term,’” and thus potentially convict the
defendant of assault with a deadly weapon regardless of how he
had used the box cutter. (Aledamat, supra, 8 Cal.5th at p. 8.) The
holiday lawn ornament here does not cause a similar concern. No
juror could reasonably classify a holiday lawn ornament “as
inherently dangerous based on the common understanding of the


7     The People argue the instructional error here was factual
rather than legal and thus subject to review under the more
lenient state standard of review set forth in People v. Watson
(1956) 46 Cal.2d 818. We need not address that argument because
we find the error was harmless beyond a reasonable doubt under
the more stringent federal Chapman standard of review.




                                 12
term.” As Cleaves-Hall described the lawn ornament, “[i]t’s like
one of those decorations basically.”
       Furthermore, the prosecutor did not argue the lawn
ornament was an inherently deadly weapon. (See People v. Powell
(2021) 63 Cal.App.5th 689, 715 [“Courts look to the prosecutor’s
argument as a relevant circumstance in determining whether
instructional error is harmless.”].) The prosecutor argued the
opposite, explaining that even everyday objects such as pens can
constitute deadly weapons if they are used in a manner capable of
causing and likely to cause great bodily injury. The prosecutor
argued the lawn ornament was such an object: “It’s heavy. It’s
porcelain, it’s sharp when it breaks. Cleary, this is something that
if I throw it at your head, it’s going to likely cause serious bodily
injury. There’s a great chance of that . . . .”8 Defense counsel
emphasized the People had the burden of proving the lawn
ornament “as it was used . . . was a deadly weapon as used.” (See
Aledamat, supra, 8 Cal.5th at p. 14 [“no one ever suggested to the



8     The prosecutor compared everyday objects used as deadly
weapons to deadly weapons “[i]n our everyday meaning of life”
such as knives, guns, chainsaws, and brass knuckles to explain
that an everyday object can be “considered a deadly weapon” if it is
used in a manner “capable of causing and likely to cause great
bodily injury.” Jackson contends the prosecutor’s characterization
of knives as deadly weapons enhanced the likelihood the jury
believed the lawn ornament was inherently deadly. Even if the
prosecutor erroneously implied knives are inherently deadly
weapons as a matter of law, the prosecutor drew a clear distinction
between knives and guns, on the one hand, and pens and lawn
ornaments, on the other, explaining that the latter items may
constitute deadly weapons if used in a manner “capable of causing
and likely to cause great bodily injury.”




                                 13
jury that there were two separate ways it could decide whether the
[object] was a deadly weapon”].)9
      In addition, to convict Jackson of assault of Cleaves-Hall
with the lawn ornament, the jury necessarily found that (1)
Jackson did an act with a deadly weapon (either inherently or as
used) that by its nature would directly and probably result in the
application of force; (2) Jackson was aware of facts that would lead
a reasonable person to realize that his act by its nature would
directly and probably result in the application of force to someone;
and (3) Jackson had the present ability to apply force with a
deadly weapon to a person. As in Aledamat, no reasonable jury
that made all of these findings could have failed to find that
Jackson used the lawn ornament—swinging it at Cleaves-Hall’s
head and/or throwing it at her head—in a way that was capable of
causing and likely to cause great bodily injury. (Cf. Aledamat,
supra, 8 Cal.5th at p. 15 [“‘[n]o reasonable jury that made all of
these findings could have failed to find’ that defendant used the




9      Defense counsel also argued the jury must determine, “Was
that action likely to produce great bodily injury?” The trial court
interjected, “It’s not the action. It’s the object.” Jackson argues
the trial court’s interjection improperly instructed the jury that
Jackson’s use of the object was irrelevant. To the contrary, the
court’s statement correctly reminded the jury that to convict
Jackson of assault with a deadly weapon the jury must find
Jackson used the object in a way capable of causing and likely to
cause great bodily injury, rather than focusing on Jackson’s
conduct independent of the object. In response to the court’s
interjection, defense counsel clarified his argument: “[Was] [t]he
object, as used, likely to produce great bodily injury? And here, it
did not.”




                                 14
box cutter in a way that is capable of causing or likely to cause
death or great bodily injury”].)
                          DISPOSITION
      The judgment is affirmed.



                                       McCORMICK, J.*



We concur:



      PERLUSS, P. J.



      FEUER, J.




*     Judge of the Orange County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  15